DETAILED ACTION
Claims 1-4 and 6-20 are pending in the Instant Application. 
Claims 1, 4, 7-10 are rejected (Final Rejection). 
Claims 2, 3, and 6 are objected to. 
Claims 11-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Biere et al. (“Biere”), United States Patent No. 8,214,382, in view of JIN et al. (“Jin”), United States Patent Application Publication No. 2014/0025704, in further view of Simonyi, United States Patent Application Publication No. 2007/0150469. 

As per claim 1, Biere discloses a method for validating a query expression update, the method comprising: 
([Col 6, lines 9-19] wherein the client may modify an existing query using an interface and [Col 8, lines 23-42] wherein a user query is received, wherein the query is submitted to the database management system (server computer)), wherein the bidirectional communication channel is associated with an expression validation session maintained on the server computer ([Col 8, lines 23-42] wherein the error message will come back from the server, i.e. where the server and client have a bidirectional communication channel) and wherein the query expression update describes a change to an existing query expression, wherein the query expression update comprises an updated portion of the query expression, and the query expression update comprises a position within the query expression where the change has been detected and the updated portion is located ([Col 6, lines 9-19] wherein the client may modify an existing query using an interface and [Col 8, lines 23-42] wherein modification is described, wherein the updated portion is described as the “where” clause, which is detected and checked), wherein a representation of the existing query expression is maintained as part of the expression validation session on the server computer ([Col 8, lines 23-42] wherein the query is maintained as it is validated) ;
determining that the query expression update is syntactically valid ([Col 7, lines 21-39] wherein the query is verified to be syntactically correct); 
determining that the query expression update contains an entity identifier ([Col 7, lines 21-39] wherein it is determined if there is a table (entity)); 
 ([0028] wherein a semantic verification occurs which identifies tables in the query and verifies that those tables exist in the database); if an entity associated with the entity identifier is defined in the database ([0028] wherein when the entities are defined, a parsing lock is obtained), transmitting a message to the client computing device from the server computer, over the bidirectional communication channel, indicating that the query expression is valid ([0039] wherein the presentation of the results of the query is the indication that the query expression update is valid); and otherwise, transmitting a message to the client computing device from the server computer, over the bidirectional communication channel, indicating that the query expression is invalid ([0028] wherein a message is provided that the query expression is invalid if the entity is not defined in the database), but does not teach wherein the position is a position value indicating a position within the query expression. However, Simonyi teaches wherein the position is a position value indicating a position ([0037] wherein the position in the query string is described). 
Biere and Jin both describe validating a query. One could combine the check of entities in Jin with the modification queries being modified in Biere to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, the queries in Jin can be replaced by the modified queries in Biere and the results from would be predictable since a query or a modified query would not be different to a computer validating the query. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of syntactically validating a query in Biere with the method of validating entities in Jin in order to better determine errors before a query is submitted to the database. Both Biere and Simonyi extract parts of a query. One could use the position value in Simonyi in place of the indication of the “where clause” in Biere to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, substituting the location in a query noted as in the “where clause” with a 

As per claim 4, note the rejection of claim 1 where Biere, Jin and Simonyi are combined. The combination teaches the method of claim 1. Biere further discloses a query expression update ([Col 6, lines 9-19] wherein the client may modify an existing query using an interface), but does not teach wherein determining that the query expression contains an entity identifier comprises: parsing the query expression update, using one or more operator identifiers as delimiters; and determining that the parsed query expression comprises an identifier that is not one of the one or more operator identifiers. However, Jin teaches a query expression wherein determining that the query expression contains an entity identifier comprises: parsing the query expression ([0028] wherein the query is parsed), using one or more operator identifiers as delimiters ([0028] wherein the table names in the database catalog are the delimiters); and determining that the parsed query expression comprises an identifier that is not one of the one or more operator identifiers ([0028] wherein the identifiers in the database catalog are not matched with the operator identifiers than the entity is invalid).

The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, 

As per claim 9, note the rejection of claim 1 where Biere, Jin and Simonyi are combined. The combination teaches the method of claim 1.  Biere further discloses a query expression update ([Col 6, lines 9-19] wherein the client may modify an existing query using an interface), but does not teach the expression validation session is associated with a user; and the method further comprises: Page 3 of 13if an entity associated with the entity identifier is defined in the database, determining whether the user has permission to access the entity, and transmitting the message to the client computing device, over the bidirectional communication channel, indicating that the query expression update is invalid if the user does not have permission to access the entity. However, Jin teaches the expression validation session is associated with a user  ([0028] wherein a user’s permission is described, indicating that the query validation session is associated with the user who’s permission is verified); and the method further comprises: Page 3 of 13if an entity associated with the entity identifier is defined in the database, determining whether the user has permission to access the entity, and transmitting the message to the client computing device, over the bidirectional communication channel, indicating that the query expression update is invalid if the user does not have permission to access the entity ([0028] wherein a user’s permission is validated and an error message is returned if the user does not have valid permission (invalid) after it is determined that the user has indicated valid tables).  
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, the queries in Jin can be replaced by the modified queries in Biere and the results from would be predictable since a query or a modified query would not be different to a computer validating the query.

As per claim 10, note the rejection of claim 1 where Biere, Jin and Simonyi are combined. The combination teaches the method of claim 1.  Biere further discloses determining that the query expression update is syntactically valid comprises: updating the representation of the query expression to include the change made to the query expression at the position indicated by the position identifier, and determining that the updated query expression representation represents a syntactically valid query expression ([Col 7, lines 21-49] wherein the changes to the “where” clause are described and it is determined to be valid,) but does not disclose the position being a position value. However, Simonyi teaches the position being a position value ([0037] wherein the position in the query string is described). 
Both Biere and Simonyi extract parts of a query. One could use the position value in Simonyi in place of the indication of the “where clause” in Biere to teach the claimed KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, substituting the location in a query noted as in the “where clause” with a position value would be simple substitution with predictable results, since the results would be the same, just different methods of specifying a location within the query.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biere in view of Jin in further view Simonyi in further view of Baeuerle et al. (“Baeuerle”), United States Patent Application Publication No. 2015/0074069. 

As per claim 7, note the rejection of claim 1 where Biere, Jin and Simonyi are combined. The combination teaches the method of claim 1, but does not teach the query expression update is transmitted by the client computing device in response to detecting that a user has edited a query expression presented in a user interface component of the client computing device.  However, Baeurle teaches the query expression update is transmitted by the client computing device in response to detecting that a user has edited a query expression presented in a user interface component of the client computing device ([0039] wherein the entity constraint is written as a SQL query, and [0026] wherein the triggering event can be the modifying of a constraint, wherein validating is triggered). 


As per claim 8, note the rejection of claim 7, where Biere, Jin, Simonyi and Baeuerle are combined.  The combination teaches the method of claim 7. Baeuerle further teaches updating the user interface component to indicate whether the query expression update is valid or invalid as the user continues to edit the query expression ([0039] wherein the entity constraint is written as a SQL query, wherein the express is validated (valid or invalid) as the query is updated as described in [0026]).  

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Examiner’s reasons for allowance are indicated in the previous Office Action and have not changed with the amendments to claims. 


Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168